Case 2:18-cv-05741-DMG-PLA Document 179 Filed 06/12/19 Page 1 of 1 Page ID #:4854


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV18-05741-DMG (PLAx)                                           Date    June 12, 2019
 Title             Lucas R., et al. v. Alex Azar, et al.,




 Present: The                     Sheri Pym, United States Magistrate Judge
 Honorable
           Kimberly I. Carter                                      None                            None
                 Deputy Clerk                          Court Reporter / Recorder                 Tape No.
                Attorneys Present for Plaintiffs:                      Attorneys Present for Defendants:
                     Carlos R. Holguin                                        Jeffrey S. Robins
                        Jon Cieslak                                         Benjamin Mark Moss
                     Megan L. Donahue                                         W. Daniel Shieh
                        Neha Desai                                          Marina C. Stevenson
                       Brenda Shum
                      Holly S. Cooper



 Proceedings:                  SETTLEMENT CONFERENCE

       A Settlement Conference in this matter was held on June 12, 2019. Carlos
Holguin, Holly S. Cooper, Jon Cieslak, Megan L. Donahue, Neha Desai, and Brenda
Shum, counsel for plaintiffs, appeared on behalf of all plaintiffs. Jeffrey S. Robins,
Benjamin Mark Moss, W. Daniel Shieh, and Marina C. Stevenson, counsel for
defendants, appeared with Amanda K. Kelly and Judith R. Haron, counsel for
Department of Health and Human Services. Toby R. M. Biswas, Client Representative
for the Department of Human and Health Services, also appeared.

      Court and counsel engaged in settlement discussions off the record. The parties
did not reach a settlement, but discussions continue. The parties were advised to contact
the Magistrate Judge’s Court Clerk to schedule a further settlement conference.

                                                                                      6.45
                                                            Initials of Deputy        kc
                                                            Clerk


CV-90 (06/04)                                   CIVIL MINUTES - GENERAL                                    Page 1 of 1
